NOTICE OF ALLOWABILITY

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-2, 4-9, 11-16 and 18-20 are allowed.
Claims 3, 10 and 17 are cancelled.

Election/Restrictions
Claims 1, 9 and 14 are allowable. The restriction requirement between species, as set forth in the Office action mailed on 12/29/20 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 12/29/20 is withdrawn.  Claims 8, 16 and 20, directed to a non-elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with B. Johnson on 9/23/21.
The application has been amended as follows: 

1. (Currently amended) A thermally broken fenestration frame for a fenestration assembly comprising: 
an interior frame member having a first end and a second end; 
an exterior frame member disposed generally parallel to the interior frame member; and 
a plurality of bridges aligned along a length of the interior and exterior frame members between the first and second ends, each bridge of the plurality of bridges rigidly and permanently coupled to both the interior frame member and the exterior frame member forming a plurality of thermal bridges and a plurality of gaps formed between interior frame member and the exterior frame member and between adjacent 

2. (Currently amended) The thermally broken fenestration frame of claim 1, wherein the interior frame member, exterior frame member, and the plurality of bridges are comprised of the same material.

4. (Currently amended) The thermally broken fenestration frame of claim 1, wherein the interior frame member, exterior frame member, and the plurality of bridges are comprised of steel.

5. (Currently amended) The thermally broken fenestration frame of claim 1, wherein the interior frame member, exterior frame member, and the plurality of bridges are welded together.

6. (Currently amended) The thermally broken fenestration frame of claim 1, wherein the interior frame member, exterior frame member, and the plurality of bridges are formed by a single piece of material.
7. (Original) The thermally broken fenestration frame of claim 1, wherein the plurality of bridges have a rectangular shape.

8. (Currently amended) The thermally broken fenestration frame of claim 1, wherein the plurality of bridges have opposing first and second ends and a middle section, and a cross section of the middle section is less than a cross section of the opposing first and second ends.

9. (Currently amended) A method of providing structural rigidity and thermal isolation to a fenestration frame assembly, the method comprising: 
providing an interior frame member having a first end and a second end; 
providing an exterior frame member disposed generally parallel to the interior frame member; and 
permanently and rigidly coupling the interior frame member to the exterior frame member via a plurality of bridges spaced apart and aligned along a length of the interior and exterior frame members between the first and second ends, a plurality of gaps formed between the interior frame member and the exterior frame member and between adjacent bridges, and wherein the interior frame member, exterior frame member, and the plurality of bridges are comprised of a metallic material.

11. (Currently amended) The method of claim 9, wherein the interior frame member, exterior frame member, and the plurality of bridges are comprised of steel.

13. (Currently amended) The method of claim 9, wherein the interior frame member, exterior frame member, and the plurality of bridges are formed by a single piece of material.

14. (Currently amended) A fenestration assembly comprising: 

one or more fenestration panels coupled to the fenestration frame within the perimeter of the fenestration frame; w
herein each fenestration frame member further comprises: 
an interior frame member having a first end and a second end, 
an exterior frame member disposed generally parallel to the interior frame member, and 
a plurality of bridges aligned along a length of the interior and exterior frame members between the first and second ends, each rigidly and permanently coupled to both the interior frame member and the exterior frame member forming a plurality of thermal bridges and a plurality of gaps formed between the interior frame member and the exterior frame member and between adjacent bridges, wherein the interior frame member, exterior frame member, and plurality of bridges are comprised of a metallic material.

18. (Currently amended) The fenestration assembly of claim 14, wherein the interior frame member, exterior frame member, and the plurality of  bridges for a respective fenestration frame member are welded together.

19. (Currently amended) The fenestration assembly of claim 14, wherein the plurality of   bridges have a rectangular shape.

 plurality of bridges have opposing first and second ends and a middle section, and wherein a cross section of the middle section is less than a cross section of the opposing first and second ends.

In consideration of the above, claims 1-2, 4-9, 11-16 and 18-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach the totality of the invention, including, in combination with the additionally claimed elements, a thermally broken fenestration frame with a plurality of bridges aligned along the length of the frame members with gaps between, all rigidly and permanently coupled to both the frame members, and the bridges are metallic. 
The closest prior art of record, due to the claimed gaps, is Brimmer.  Brimmer teaches plastic bridges.  The bridges exist as a thermal break.  Modifying the bridges to be metallic would be counter intuitive, as plastic bridges are more thermally advantageous than metallic bridges.  Moreover, as described in Applicant’s remarks, Brimmer is designed such that there exists resiliency between the frame members and bridges.  Brimmer thus fail to disclose all rigidly and permanently coupled to both the frame members, and the bridges are metallic, and it would be not be obvious to modify Brimmer to meet these limitations for the reasons stated above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635